    


FORM OF RESTRICTED STOCK AGREEMENT
Qualified Retirement
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the effective
date set forth on the attached notice of grant (the “Grant Notice”), between
GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and the
employee whose name is set forth on the Grant Notice (“Employee”).
1.Award. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2014 LONG TERM INCENTIVE PLAN
(the “Plan”), the number of shares (the “Restricted Shares”) of the Company’s
common stock set forth in the Grant Notice shall be issued as hereinafter
provided in Employee’s name, subject to certain restrictions thereon. The
Restricted Shares shall be issued upon acceptance hereof by Employee (which
shall be demonstrated by Employee’s execution of the Grant Notice) and upon
satisfaction of the conditions of this Agreement and the Grant Notice. Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. The Plan and the Grant Notice are incorporated
herein by reference as a part of this Agreement. Capitalized terms used but not
defined herein shall have the meanings attributed to such terms in the Plan.
Employee agrees to comply with the Additional Employee Obligations (as
hereinafter defined).
2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company for any reason other than Qualified Retirement (as hereinafter
defined), death or Disability (as hereinafter defined), Employee shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. In the case of a Qualified Retirement,
Employee shall, for no consideration, forfeit to the Company (y) all the
Restricted Shares to the extent subject to the forfeiture restrictions on the
date of such termination if Employee fails to comply with the Additional
Employee Obligations continuously from the date of the termination of his
employment as a result of a Qualified Retirement until the Compliance Expiration
Date (as hereinafter defined) and (z) as of the date of such Qualified
Retirement, Restricted Shares granted to Employee less than six (6) months prior
to the date of such Qualified Retirement. The prohibition against transfer and
the obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment, or thereafter in the case of non-compliance with the
Additional Employee Obligations following termination of employment as a result
of a Qualified Retirement, are herein referred to as the “Forfeiture
Restrictions.” For purposes of this Agreement, the following capitalized words
and terms shall have the meanings indicated below:
(i)    “Additional Employee Obligations” shall mean those obligations of
Employee to the Company and its Affiliates that apply during or after Employee’s
employment by the Company as set forth in Exhibit A attached hereto and
incorporated herein by reference as a part of this Agreement.
(ii)    “Affiliate” shall have the meaning set forth in the Plan.
(iii)    “Board” shall mean the Board of Directors of the Company.
(iv)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Reference to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section
(v)    “Committee” shall mean the committee of the Board that is selected by the
Board to administer the Plan as provided in Paragraph IV(a) of the Plan.
(vi)    “Compliance Expiration Date” shall mean the date that is two years
following the effective date of the termination of Employee’s employment with
the Company or, if earlier, the date of Employee’s death or Disability after a
Qualified Retirement.
(vii)    “Disability” shall mean that Employee has become disabled within the
meaning of section 409A(a)(2)(C) of the Code and applicable administrative
authority thereunder.
(viii)    “Qualified Retirement” shall mean the termination of Employee’s
employment with the Company on a date that is on or after Employee’s attainment
of age 63 and following Employee’s completion of at least 10 years of Service.
(ix)    “Service” shall mean the years of service credited to Employee for
vesting purposes under The Group 1 Automotive, Inc. 401(k) Savings Plan, as
amended from time to time.
(b)    Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
as to the Restricted Shares in accordance with the schedule set forth on the
Grant Notice, provided that Employee has been continuously employed by the
Company from the date of this Agreement through the lapse date set forth on the
Grant Notice. Notwithstanding the foregoing, the Forfeiture Restrictions shall
lapse as to all of the Restricted Shares then subject to the Forfeiture
Restrictions on the date Employee’s employment with the Company is terminated by
reason of death or Disability. Further notwithstanding the foregoing, in the
event that Employee’s employment with the Company terminates as a result of a
Qualified Retirement, all of the Restricted Shares that are then subject to the
Forfeiture Restrictions shall remain subject to forfeiture under this Agreement
until the Compliance Expiration Date and, upon the Compliance Expiration Date,
provided that Employee has complied with the Additional Employee Obligations
continuously from the date of the termination of his employment with the Company
as a result of such Qualified Retirement until the Compliance Expiration Date,
the Forfeiture Restrictions shall lapse as to all of the Restricted Shares then
subject to the Forfeiture Restrictions (which, for purposes of clarity, shall
not include Restricted Shares granted to Employee less than six (6) months prior
to the date of such Qualified Retirement and forfeited upon the Qualified
Retirement).
(c)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Employee’s name, pursuant to which Employee shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions and provided further that
dividends that are paid other than in shares of the Company’s stock shall be
paid no later than the end of the calendar year in which the dividend for such
class of stock is paid to stockholders of such class or, if later, the 15th day
of the third month following the date the dividend is paid to stockholders of
such class of stock). Employee may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the stock until the Forfeiture Restrictions
have expired and a breach of the terms of this Agreement shall cause a
forfeiture of the Restricted Shares. The certificate shall be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
of such Restricted Shares occurs or the Forfeiture Restrictions lapse pursuant
to the terms of the Plan and this award. On the date of this Agreement, Employee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares. Upon the lapse of the Forfeiture Restrictions without
forfeiture, the Company shall cause a new certificate or certificates to be
issued without legend (except for any legend required pursuant to applicable
securities laws or any other agreement to which Employee is a party) in the name
of Employee in exchange for the certificate evidencing the Restricted Shares.
However, the Company, in its sole discretion, may elect to deliver the
certificate either in certificate form or electronically to a brokerage account
established for Employee’s benefit at a brokerage/financial institution selected
by the Company. Employee agrees to complete and sign any documents and take
additional action that the Company may request to enable it to deliver the
shares on Employee’s behalf.
(d)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.
3.    Withholding of Tax/Tax Election. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to Employee for federal or state income tax purposes,
Employee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations or make such other
arrangements to satisfy such withholding obligation as the Company, in its sole
discretion, may approve. In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions in such amount as the Company may allow provided such
amount does not result in negative accounting consequences to the Company. If
Employee makes the election authorized by section 83(b) of the Code in
connection with the award of the Restricted Shares, Employee shall submit to the
Company a copy of the statement filed by Employee to make such election.
4.    Status of Stock. Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable securities laws, whether federal
or state, or the Company’s Code of Conduct. Employee also agrees that (a) the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares. The Company (or to such
other depository as may be designated pursuant to Section 2(c) above) shall hold
the Restricted Shares (and the related stock powers) pursuant to the terms of
this Agreement until such time as (y) a certificate or certificates for the
Restricted Shares are delivered to Employee free of restrictions (which, for
purposes of clarity in the event of a Qualified Retirement, shall not be prior
to the Compliance Expiration Date provided that Employee has complied with the
Additional Employee Obligations continuously from the date of the termination of
his employment with the Company as a result of a Qualified Retirement until the
Compliance Expiration Date), or (z) the Restricted Shares are canceled and
forfeited pursuant to this Agreement.
5.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee or a consultant of either the Company, a parent or subsidiary
corporation (as defined in section 424 of the Code) of the Company, or any
successor corporation. Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon
Employee the right to continued employment or engagement as a consultant by the
Company or affect in any way the right of the Company to terminate such
employment or consulting relationship at any time. Unless otherwise provided in
a written employment or consulting agreement or by applicable law, Employee’s
employment or engagement as a consultant by the Company shall be on an at-will
basis, and the employment and/or consulting relationship may be terminated at
any time by either Employee or the Company for any reason whatsoever or no
reason at all, with or without cause. Any question as to whether and when there
has been a termination of such employment and/or consulting relationship, and
the cause of such termination, shall be determined by the Committee, and its
determination shall be final.
6.    Notices. Any notices or other communications provided for in this
Agreement must be provided in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
his principal place of employment or if sent by registered or certified mail to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal Employee
offices.
7.    Entire Agreement; Amendment. This Agreement and the documents incorporated
by reference herein, including such documents referenced in Section 2(a)(i)
above, replace and merge all previous agreements and discussions relating to the
same subject matters between Employee and the Company and constitute the entire
agreement between Employee and the Company with respect to the subject matters
of this Agreement; provided, however, that the vesting terms of this Agreement
shall not modify and shall be subject to the terms and conditions of any
employment, consulting and/or severance agreement between the Company and
Employee that provides for accelerated vesting of the Restricted Shares upon or
after termination of employment. Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matters hereof are
hereby null and void and of no further force and effect. Any modification of
this Agreement shall be effective only if it is in writing and signed by both
Employee and an authorized officer of the Company.
8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
9.    Forfeiture (“Clawback”) Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Restricted Shares granted and/or shares
issued hereunder, and/or any amount received with respect to any sale of any
such shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any clawback policy
(“Policy”) established by the Company to comply with any provision of applicable
law relating to cancellation, rescission, payback or recoupment of compensation,
and Employee expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy or applicable law without
further consent or action being required by Employee. To the extent that the
terms of this Agreement and the Policy or any similar policy conflict, then the
terms of such policy shall prevail.
10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
RESTRICTED STOCK AGREEMENT
Qualified Retirement Acknowledgement
IN WITNESS WHEREOF, the parties have executed this Agreement on this the ______
day of______________________, 20____.
                
Print Name        For Group 1 Automotive, Inc




                
Print Name    Signature





Exhibit A

CONFIDENTIAL INFORMATION, NON-COMPETITION AND NON-SOLICITATION
1.Defined Terms; Employment Relationship. Capitalized terms used in this
Exhibit A that are not defined in this Exhibit A shall have the meanings
assigned to such terms in the Restricted Stock Agreement to which this Exhibit A
is attached (the “Restricted Stock Agreement”). For purposes of this Exhibit A,
Employee shall be considered to be in the employment of the Company as provided
in Section 5 of the Restricted Stock Agreement.
As used herein, the following terms shall have the following meanings:
(a)
“Business” means the business of auto retailing (whether public or private),
automobile dealership consolidation and any other business that is the same as,
or competitive with, the business in which Employee was engaged during
Employee’s employment by the Company and its Affiliates. Notwithstanding the
foregoing, the “Business” shall not include automotive manufacturing or any
business in which the Company and its Affiliates have permanently refrained from
engaging.

(b)
“Restricted Area” means the geographic area within a 50-mile radius of any
automotive dealership in which the Company or an Affiliate has an ownership
interest as of the date of the termination of Employee’s employment by the
Company, which such area includes, without limitation, the Louisiana parishes
listed on Annex 1; provided, however, that the Restricted Area shall not include
any area within the State of California.

2.    Protection of Confidential Information. Except as required by law,
Employee promises that Employee will not, at any time during or after Employee’s
employment by the Company, make any unauthorized disclosure of any confidential
information or trade secrets of the Company or its Affiliates, or make any use
thereof, except in the carrying out of Employee’s responsibilities on behalf of
the Company and its Affiliates. Employee also agrees to preserve and protect the
confidentiality of confidential information and trade secrets belonging to third
parties, such as customers, suppliers, partners, joint venturers of the Company
and its Affiliates to the same extent, and on the same basis, as the Company’s
and its Affiliates’ confidential information and trade secrets.
3.    Non-Competition; Non-Solicitation. As an express incentive for the Company
to enter into the Restricted Stock Agreement, and in order to protect the
Company’s and its Affiliates’ confidential information, goodwill and legitimate
business interests, Employee expressly acknowledges and agrees that, until the
Compliance Expiration Date, Employee will not, directly or indirectly, on
Employee’s own behalf or on behalf of others:
(a)
within the Restricted Area, engage or carry on in the Business (other than on
behalf of the Company or its Affiliates); for purposes of this Section 3(a),
employee acknowledges that the following constitute non-exclusive examples of
engaging or carrying on in the Business, in violation of this agreement:
rendering advice or services to, or otherwise assisting, any other person,
association or entity that is engaged in, or planning to engage in, the Business
in such a manner that Employee performs duties or services that are the same or
similar to those duties or services that Employee performed on behalf of the
Company and its Affiliates;

(b)
within the Restricted Area, solicit or attempt to solicit the business of any
customer or client of the Company or its Affiliates with whom or which Employee
has had any material business dealings during Employee’s employment by the
Company and its Affiliates for the furtherance of, or on behalf of, a
competitive business or a competitive activity; and

(c)
encourage or induce any current or former employee of the Company or any of its
Affiliates to leave the employment of the Company or any of its Affiliates or
offer employment, retain, hire or assist in the hiring of any such employee by
any person, association, or entity not affiliated with the Company or any of its
Affiliates; provided, however, that nothing in this subsection (c) shall
prohibit Employee from offering employment to any prior employee of the Company
or any of its Affiliates who was not employed by the Company or any of its
Affiliates at any time in the twelve (12) months prior to the termination of
Employee’s employment by the Company.

Notwithstanding the foregoing, the provisions of Sections 3(a) and 3(b) above
will not apply in that portion of the Restricted Area, if any, located within
the State of Oklahoma. Instead, Employee agrees that, within that portion of the
Restricted Area that is located within the State of Oklahoma, in addition to the
restrictions set forth in Section 3(c) above, Employee shall not directly or
indirectly solicit the sale of goods, services or a combination of goods and
services from the established customers of the Company and its Affiliates. In
addition, the provisions of Sections 3(a) and 3(b) above shall not apply
following Employee’s termination of employment with the Company if such
termination does not constitute a Qualified Retirement.
4.    Employee’s Acknowledgements. Employee acknowledges and agrees that, during
the course of Employee’s employment with the Company, Employee has been provided
with the Company’s and its Affiliates’ confidential information and become
associated with the Company’s and its Affiliates’ goodwill. Employee further
acknowledges and agrees that, as a consequence of Employee’s continued
employment and entry into the Restricted Stock Agreement, Employee will receive
benefits to which Employee was not otherwise entitled and will be provided with,
and have access to, additional confidential information of the Company and its
Affiliates and become further associated with, and will further build, customer
relationships and the Company’s and its Affiliates’ goodwill. Employee
acknowledges and agrees that: the provisions of this Exhibit A are no greater
than necessary to protect the Company’s and its Affiliates’ legitimate business
interests, including the protection of their confidential information, customer
relationships and goodwill; the provisions of this Exhibit A create no undue
hardship on Employee; and Employee is receiving sufficient consideration in
exchange for Employee’s entry into this agreement. Employee further acknowledges
and agrees that the restrictions set forth in this Exhibit A are reasonable and
that Employee has had, or will have, responsibilities with regard to, and has
received or will receive, confidential information about, the Business operated
by the Company and its Affiliates throughout the Restricted Area.
5.    Reformation. Notwithstanding the Employee’s acknowledgements in Section 4
above, if any of the restrictions hereunder are found by a court of competent
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, Employee and the Company intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, Employee
and the Company intend to make this provision enforceable under the law or laws
of all applicable States and other jurisdictions so that the entire agreement
not to compete and this Exhibit A as prospectively modified shall remain in full
force and effect and shall not be rendered void or illegal.





Annex 1    

Louisiana Parishes
[Select which of the following parishes are within, or reasonably expected to be
within, the 50-mile radius described above]
[Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard, Bienville,
Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia,
De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin,
Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson David, La Salle,
Lafayette, Lafourche, Lincoln, Livingston, Madison, Morehouse, Natchitoches,
Orleans, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River, Richland,
Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the Baptist,
St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas, Terrebonne,
Union, Vermillion, Vernon, Washington, Webster, West Baton Rouge, West Carroll,
West Feliciana, Winn.]





GROUP 1 AUTOMOTIVE, INC.
2014 LONG TERM INCENTIVE PLAN
APPENDIX TO RESTRICTED STOCK AGREEMENT
ADDITIONAL TERMS AND CONDITIONS
FOR INTERNATIONAL EMPLOYEES
TERMS AND CONDITIONS
This Appendix, which is part of the Agreement, contains additional terms and
conditions that govern the Restricted Stock granted to the Employee under the
Plan if he or she resides outside the United States. The terms and conditions in
Part A apply to all Employees outside the United States. The country-specific
terms and conditions and/or notifications in Part B will also apply to the
Employee if he or she resides in one of the countries listed below. Unless
otherwise defined, capitalized terms used but not defined in this Appendix have
the meanings set forth in the Plan and/or the Agreement.
NOTIFICATIONS
This Appendix also includes information regarding exchange controls and certain
other issues of which the Employee should be aware with respect to participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of June 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Employee not rely on the information in this Appendix as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
that the Employee vests in the Restricted Shares or sell shares of common stock
acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.
Finally, if the Employee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the Restricted Shares were granted to him or her,
the information contained herein may not be applicable. In addition, the Company
shall, in its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to you under these circumstances.
A.    ALL NON-U.S. COUNTRIES ADDITIONAL TERMS AND CONDITIONS
The following additional terms and conditions will apply to the Employee if he
or she resides in any country outside the United States.
Responsibility for Taxes. The following section replaces Section 3 of the
Agreement in its entirety:
The Employee acknowledges that, regardless of any action taken by the Company
or, if different, the Employee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to the Employee (“Tax-Related
Items”) is and remains the Employee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Employee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Shares, including, but not limited to, the grant or
vesting of the Restricted Shares, the subsequent sale of shares of common stock
acquired pursuant to such settlement and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Employee is subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Employee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Employee
authorizes the Company and/or the Employer to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following
methods: (i) requiring payment by the Employee to the Company, on demand, by
cash, check or other method of payment as may be determined acceptable by the
Company; (ii) withholding from the Employee’s wages or other cash compensation
paid to the Employee by the Company and/or the Employer; (iii) withholding from
proceeds of the sale of shares of common stock at vesting of the Restricted
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Employee’s behalf pursuant to this authorization) without
further consent; or (ii) withholding shares of common stock at vesting of the
Restricted Shares.
Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the common
stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in shares of common stock, for tax purposes, the Employee is deemed
to have been issued the full number of shares of common stock subject to the
vested Restricted Shares, notwithstanding that a number of the shares of common
stock are held back solely for the purpose of paying the Tax-Related Items.
Finally, the Employee agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of common
stock, if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.
Nature of Grant. The following section is added to Section 5 of the Agreement:
In accepting the grant, the Employee acknowledges, understands and agrees that:
(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan; (2) all decisions with respect
to future Restricted Share or other grants, if any, will be at the sole
discretion of the Company; (3) the Employee is voluntarily participating in the
Plan; (4) the Restricted Shares are not intended to replace any pension rights
or compensation; (5) the future value of the underlying shares of common stock
is unknown, indeterminable and cannot be predicted with certainty; (6) no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Restricted Shares resulting from the termination of the Employee’s employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Employee is employed or the terms of the Employee’s employment agreement, if
any), and in consideration of the grant of the Restricted Shares to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company, any of its Subsidiaries or the
Employer, waives the Employee’s ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(7) for purposes of the Restricted Shares, the Employee’s employment or service
relationship will be considered terminated as of the date the Employee is no
longer actively providing services to the Company or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or providing services or the terms of the Employee’s
employment or service agreement, if any) and unless otherwise expressly provided
in these Terms and Conditions or determined by the Company, the Employee’s right
to vest in the Restricted Shares under the Plan, if any, will terminate as of
such date and will not be extended by any notice period (e.g., the Employee’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Employee is employed or providing services or the terms
of the Employee’s employment or service agreement, if any); the Company shall
have the exclusive discretion to determine when the Employee is no longer
actively providing services for purposes of the Employee’s Restricted Share
grant (including whether the Employee may still be considered to be providing
services while on an approved leave of absence); (8) unless otherwise provided
in the Plan or by the Company in its discretion, the Restricted Shares and the
benefits evidenced by these Terms and Conditions do not create any entitlement
to have the Restricted Shares or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(9) the Restricted Shares and the shares of common stock subject to the
Restricted Shares, and the income and value of same, are not part of normal or
expected compensation for any purpose, including, without limitation,
calculating severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments; and (10) the Employee acknowledges and
agrees that neither the Company, the Employer nor any subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Employee’s local currency and the United States Dollar that may affect the
value of the Restricted Shares or of any amounts due to the Employee pursuant to
the settlement of the Restricted Shares or the subsequent sale of any shares of
common stock acquired upon settlement.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or the Employee’s acquisition or sale of
the underlying shares of common stock. The Employee is hereby advised to consult
with the Employee’s own personal tax, legal and financial advisors regarding the
Employee’s participation in the Plan before taking any action related to the
Plan.
Data Privacy. The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in the Agreement and any other Restricted Share grant
materials (“Data”) by and among, as applicable, the Employer, the Company and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Plan.
The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Shares or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.
The Employee understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Employee understands that the recipients of the Data may be located in the
United States or elsewhere (including outside the EEA), and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Employee’s local human resources
representative. The Employee authorizes the Company and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that the Employee may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Employee’s local
human resources representative. Further, the Employee understands that the
Employee is providing the consents herein on a purely voluntary basis. If the
Employee does not consent, or if the Employee later seeks to revoke the
Employee’s consent, the Employee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Employee’s consent is that the Company would not be
able to grant the Employee Restricted Shares or other equity awards or
administer or maintain such awards. Therefore, the Employee understands that
refusing or withdrawing the Employee’s consent may affect the Employee’s ability
to participate in the Plan. For more information on the consequences of the
Employee’s refusal to consent or withdrawal of consent, the Employee understands
that the Employee may contact the Employee’s local human resources
representative.
Language. If the Employee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
B.    COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS AND NOTIFICATIONS
BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Restricted Shares, the Employee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
pay any and all applicable taxes associated with the vesting of the Restricted
Shares, the receipt of any dividends, and the sale of shares of common stock
acquired under the Plan.
NOTIFICATIONS
Exchange Control Information. If the Employee is resident or domiciled in
Brazil, he or she will be required to submit annually a declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include shares of common stock.
UNITED KINGDOM
TERMS AND CONDITIONS
U.K. Sub-Plan. The terms of the U.K. Sub-plan apply to the grant of Restricted
Shares.



